Citation Nr: 0432562	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  01-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals arthroscopy of the left (minor) shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served from active duty from December 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  The provisions of 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003) define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  

Correspondence dated in May 2002 satisfies the aforementioned 
notice requirements; however, additional development is 
necessary to assist the veteran in obtaining evidence to 
support his claim.

The veteran's most recent VA examination was in June 2002.  
The RO's May 2002 examination request indicates that the 
claims folder was not to be made available for review by the 
examiner.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1 (2003).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Furthermore, the same physician conducted all three VA 
examinations and the veteran has argued that the last two 
examinations were not thorough.  Since the veteran must be 
afforded another examination that includes review of the 
claims file, the Board requests that someone other than Dr. 
Patil perform the examination.

An examination report from Craig H. Rosen, M.D., dated in 
June 2000 indicated that the veteran's shoulder disorder 
would be reevaluated in six-months.  The record of that 
reevaluation is not in the claims file, and the RO should 
attempt to obtain those records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to secure 
records from Dr. Rosen since June 2000 
after obtaining a completed authorization 
form from the veteran.  All attempts to 
procure pertinent records should be 
documented.  If the RO cannot obtain 
records, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard.

2.  Upon completion of the action 
described above, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of his 
postoperative residuals arthroscopy of 
his left shoulder.  The physician must 
review pertinent documents in the claims 
folder.  All tests or studies necessary 
to make this determination should be 
ordered.  The physician should conduct 
the examination in accordance with the 
latest AMIE worksheet for shoulder 
disorders.  All findings should be 
reported in detail.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




